Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of  Dean et al. (US Patent 6,231,976). 
Regarding claim 14, ‘443 teaches a woven fabric  with warps and wefts for a palatable beverage extraction filter  with the woven fabric comprising a core sheath conjugate filament for a palatable beverage extraction filter wherein the core component of the filament is a homopolyester having a melting point of 220 degrees Celsius or more and the homopolymer is polyethylene terephthalate [0008 and 0010]. The sheath component of the filament is a copolyester containing terepthalic acid and a diol as major components and having a melting point at least 40 degrees Celsius lower than the melting point of the core with the copolyester being an isophthalic acid copolymerized polyethylene terephthalate in the claimed amounts [0021]. ‘443 is silent regarding the claimed mass change and eluted quantities of heavy metals. However, given ‘443 teaches such a similar polyester filament made of such similar materials with such similar properties, the claimed mass change, eluted quantities of heavy metals and tear strength is necessarily inherent to the filament of ‘443. As admitted by Applicant in the Remarks dated 07/25/2022, ‘443 teaches the intersections of the filament in the woven fabric are thermally adhered. 
‘443 is silent regarding the claimed viscosities. However, Dean et al. teach copolyester with viscosity in the claimed range in order to improve bonding and have adequate strength. The previous combination is silent regarding the claimed viscosity of the core. However, it would have been obvious to one of ordinary skill in the art to use the core with the same viscosity as the sheath or close to it thereof in order to affect spinning, and affinity between the polymers. It would have been obvious to one of ordinary skill in the art to use the viscosity as taught by Dean in ‘443 and arrive at the claimed invention in order to improve bonding and have adequate strength. 
In the Remarks dated 07/25/2022, Applicant argues the cited art does not teach the newly recited limitation of the tear strength. Upon examination, the evidence proves that the cited art does in fact teach the claimed tear strength is necessarily inherent. The present specification and ‘443 both teach a method of making the fabric and filament includes using a PET core with a titanium catalyst, an isophthalic copolymerized polyester in the sheath with a titanium catalyst, spinning and drawing the filament at a spin temperature of 290 degrees Celsius, weaving the filament, heat treating the fabric and performing ultrasonic sealing method on the fabric. Therefore, the claimed tensile strength is necessarily inherent to the fabric of ‘443. Further, the present specification states that the strength of the woven fabric is maintained by the core yarn having a melting point of 220 degrees Celsius or more in paragraph 0019, which ‘443 teaches in paragraph 0022. The present specification teaches that the difference in the melting points of the core and sheath is 70 degrees Celsius in paragraph 0023 or less, which ‘443 also teaches in paragraph 0022 and Example 1. The present specification teaches melting point of the sheath is lower than the core to obtain the tearing strength of the invention in paragraph 0026, which ‘443 also teaches in paragraph 0022. The present specification teaches the strength is maintained when the ratio of the core-sheath is 40/60 to 60/40 in paragraph 0030, which again ‘443 teaches in paragraph 0022. The present specification teaches an aperture ratio of 40-70% in the woven fabric in paragraph 0043, again which ‘443 teaches in paragraph 0013. Therefore, it is abundantly clear the claimed tensile strength is inherent to the cited art.
Regarding claim 17, ‘443 is silent regarding the claimed elongation. However, given ‘443 teaches such a similar polyester filament made of such similar materials with such similar properties, the claimed mass change, eluted quantities of heavy metals and tear strength and elongation is necessarily inherent to the filament of ‘443.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of  Dean et al. (US Patent 6,231,976) in view of JP 3139823 (hereinafter referred to as ‘823).
Regarding claim 15, the rejection of claims 9 and 14 above is incorporated herein fully by reference. ‘443  and Dean et al. are silent regarding the monofilament being in the warp and the multifilament being in the weft. However, ‘823 teaches using monofilament as warp and multifilaments as weft in order to control filtration and porosity. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the monofilament as the warp and multifilaments as the weft taught by ‘823 in the previous combination using ‘443 yarns in order to control filtration and porosity and arrive at the claimed invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of Dean et al. (US Patent 6,231,976) in view of Kamon (PG Pub. 2016/0229953).
Regarding claims 18-19, ‘443 teaches a titanium catalyst for the core and sheath, but is silent regarding the specifics of the catalyst. However, Kamon et al. teach a titanium catalyst being a composite with a compound containing magnesium and the composite having a coating layer of titanic acid formed on the surface of the compound in the claimed amount in order to produce polyester which has improved thermal properties, heat resistance and does not deepen in yellow tones. It would have been obvious to one of ordinary skill in the art to use the titanium catalyst compound of Kamon et al. for the core and sheath in the previous combination in order to produce polyester which has improved thermal properties, heat resistance and does not deepen in yellow tones and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to use monofilament or multifilaments in either the warp or weft direction in order to affect fabric properties as is known in the art. The mere use of a monofilament in the warp and a multifilament in the weft is an obvious variant is not a patentable difference.
Response to Arguments
Applicant’s arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
As admitted by Applicant in the Remarks dated 07/25/2022, ‘443 teaches the intersections of the filament in the woven fabric are thermally adhered. 
In the Remarks dated 07/25/2022, Applicant argues the cited art does not teach the newly recited limitation of the tear strength. Upon examination, the evidence proves that the cited art does in fact teach the claimed tear strength is necessarily inherent. The present specification and ‘443 both teach a method of making the fabric and filament includes using a PET core with a titanium catalyst, an isophthalic copolymerized polyester in the sheath with a titanium catalyst, spinning and drawing the filament at a spin temperature of 290 degrees Celsius, weaving the filament, heat treating the fabric and performing ultrasonic sealing method on the fabric. Therefore, the claimed tensile strength is necessarily inherent to the fabric of ‘443. Further, the present specification states that the strength of the woven fabric is maintained by the core yarn having a melting point of 220 degrees Celsius or more in paragraph 0019, which ‘443 teaches in paragraph 0022. The present specification teaches that the difference in the melting points of the core and sheath is 70 degrees Celsius in paragraph 0023 or less, which ‘443 also teaches in paragraph 0022 and Example 1. The present specification teaches melting point of the sheath is lower than the core to obtain the tearing strength of the invention in paragraph 0026, which ‘443 also teaches in paragraph 0022. The present specification teaches the strength is maintained when the ratio of the core-sheath is 40/60 to 60/40 in paragraph 0030, which again ‘443 teaches in paragraph 0022. The present specification teaches an aperture ratio of 40-70% in the woven fabric in paragraph 0043, again which ‘443 teaches in paragraph 0013. Therefore, it is abundantly clear the claimed tensile strength is inherent to the cited art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789